El Juez Asociado Señor Aldeey,
emitió la opinión del tribunal.
El apelante tiene un contrato con el Gobierno para su-ministrar pan a la cárcel municipal de Humacao y habiendo llegado la hora de almorzar los presos sin qae hubiera sido *434recibido el pan, uno de los guardias de penales fué con un preso al establecimiento del apelante en busca del pan y le fueron entregados por el dependiente de la panadería 150 bollos de pan de los cuales 33 no fueron envueltos en una bolsa de papel con rótulo expresando su peso y el nombre ■del fabricante debido a que el guardia no quiso que los en-volviera en el papel debido a la prisa que tenía en mar-charse pronto.
Acusado el dueño de la panadería de haber infringido la sección 2íl de la Ley No. 25 de 11 de junio de 1921 (p. 167) preceptiva de que todo el pan que se venda o se ofrezca o exhiba^para la venta deberá estar envuelto en papel conte-niendo los particulares antes dichos y condenado a pagar tres dólares de multa interpuso este recurso solicitando su absolución.
' Dados los hechos ocurridos en este caso somos de opi-nión que el apelante no ha infringido la ley citada pues su dependiente estaba entregando el pan de acuerdo con la ley y si parte de los bollos no fueron envueltos en el papel re-querido fué porque la persona que lo recogía no los quiso en esa forma por la prisa que tenía.

La sentencia apelada debe ser revocada y absolverse al acusado.